Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed method of forming a semiconductor device comprising forming a gate structure, etching a source side of the silicon containing fin structure adjacent to the channel region, diffusing the germanium from the germanium containing semiconductor material into the channel region to provide a graded silicon germanium region in the channel region having germanium present at a highest concentration in the channel region at the source end of the channel region and a germanium deficient concentration at the drain end of the channel region, in combination with the remaining claimed limitations of claim 1; the claimed method of forming a semiconductor device comprising etching a source side of the silicon containing fin structure adjacent to the channel region, diffusing the germanium from the germanium containing semiconductor material into the channel region to provide a graded silicon germanium region in the channel region having germanium present at a highest concentration in the channel region at the source end of the channel region and a germanium deficient concentration at the drain end of the channel region, in combination with the remaining claimed limitations of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Glass et al. (US 2018/0261696), Yoo et al. (PN 9,577,043), Fung (PN 9,425,257) and Enicks (US 2008/0128750 disclose the formation of the semiconductor device with graded germanium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897